 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                   Case No.: 2:14-cr-00364-JAD-GWF

 4             Plaintiff

 5 v.                                                          Order Granting Motion to Strike
                                                                       Pro Se Filings
 6 Clifford James Schuett,
                                                                     [ECF Nos. 310, 313, 315,
 7             Defendant                                              317, 318, 319, 320, 323]

 8

 9            Petitioner Clifford James Schuett is serving a 120-day sentence after admitting to various

10 supervised-release violations. 1 Though he is represented by counsel, Schuett has filed six

11 motions 2 and mailed the court a handful of letters 3 in the two and a half weeks since his

12 supervised release was revoked. The Government moves to strike those filings and asks the

13 court to issue a standing order striking all future pro se filings in this case. 4

14            The local rules of this court prohibit Schuett from filing motions when he is represented

15 by counsel and from sending letters to the judge. 5 Schuett is still represented by the Federal

16

17
     1
         ECF No. 309 (Judgment).
18   2
         ECF Nos. 310, 313, 315, 317, 318, 319.
     3
19       ECF Nos. 311, 312, 316.
     4
         ECF Nos. 320, 323.
20   5
     See L.R. IA 11-6(a) (“A party who has appeared by attorney cannot while so represented
   appear or act in the case. This means that once an attorney makes an appearance on behalf of a
21
   party, that party may not personally file a document with the court; all filings must thereafter be
   made by the attorney.”); L.R. IA 7-1(b) (“. . . [A]n attorney or pro se party must not send case-
22
   related correspondence, such as letters . . . to the court. All communications with the court must
   be styled as a motion, stipulation, or notice, and must be filed in the court’s docket and served on
23
   all other attorneys and pro se parties. The court may strike any case-related correspondence filed
   in the court’s docket that is not styled as a motion, stipulation, or notice.”).
 1 Public Defender. Therefore, if he believes that he is entitled to some relief from the court, he

 2 must contact his attorney, Paul Riddle at the Federal Public Defender’s Office, who will then

 3 determine whether a motion is warranted. Because Schuett’s most recent motions were filed in

 4 violation of this court’s local rules, I grant the Government’s motion to strike all of Schuett’s

 5 recent self-filed motions.

 6            IT IS THEREFORE ORDERED that the Government’s Motion to Strike Defendant’s Pro

 7 Se Filings and for Standing Order to Strike [ECF Nos. 320, 323] is GRANTED. Schuett’s pro

 8 se motions [ECF Nos. 310, 313, 315, 317, 318, and 319] are STRUCK as filed in violation of

 9 L.R. 11-6(a).

10            Schuett is cautioned that he must contact his counsel to file any future motions in

11 this case and that the court will summarily deny any future motion not filed by counsel while

12 Schuett remains represented. Schuett is further cautioned that the court does not respond to, or

13 act on, letters sent to the court or the judge. 6

14            IT IS FURTHER ORDERED that the Clerk of Court is directed to SEND a copy of

15 this order to Clifford Schuett at the Nevada Southern Detention Center, 2190 E. Mesquite

16 Ave., Pahrump, NV 89060.

17            Dated: February 3, 2020

18                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23
     6
         L.R. IA 7-1(b).

                                                       2
